Exhibit 10.1

TOYZAP.COM, INC.

(TO BE RENAMED “CALPIAN, INC.”)

SUBSCRIPTION AGREEMENT

Series A Convertible Preferred Stock at $100.00 per Share

1. Subscription:

(a) The undersigned (individually and/or collectively, the “Participant”) hereby
applies to purchase shares of restricted Series A Convertible Preferred Stock
(the “Shares” or the “Preferred Stock”) of Toyzap.com, Inc., a Texas corporation
(to be renamed “Calpian, Inc.”) (the “Company”), in accordance with the terms
and conditions of (1) this Subscription Agreement (the “Subscription”), which is
attached as Exhibit A to the Company’s Confidential Private Placement
Memorandum, “), dated May 4, 2010 (the “Memorandum”); (2) the Company’s
Certificate of Formation (the “Certificate”), which is attached to the
Memorandum as Exhibit B; and (3) the Certificate of Designation (“Certificate of
Designation”), which is attached to the Memorandum as Exhibit C.

(b) Before this Subscription is considered, the Participant must complete,
execute and deliver to the Company’s placement agent, Chadbourn Securities, Inc.
(the “Placement Agent”) the following:

(i) This Subscription;

(ii) The Certificate of Accredited Investor Status, attached hereto as Exhibit
D; and

(iii) The Participant’s check in the amount of $             in exchange for
             Shares purchased, or wire transfer sent according to the Placement
Agent’s instructions:

(c) This Subscription is irrevocable by the Participant.

(d) This Subscription is not transferable or assignable by the Participant.

(e) This Subscription may be rejected in whole or in part by the Company in its
sole discretion prior to the Closing Date (as defined in Section 1(g) hereof),
regardless of whether Participant’s funds have theretofore been deposited by the
Company). Participant’s execution and delivery of this Subscription will not
constitute an agreement between the undersigned and the Company until this
Agreement has been accepted and executed by the Company. In the event this
Subscription is rejected by the Company, all funds and documents tendered by the
Participant shall be returned and the parties’ obligations hereunder, shall
terminate.

(f) The Company’s Placement Agent, and/or other advisors, placement agents,
broker dealers and/or finders, will be paid commissions, fees and other
consideration by the Company equal to: (i) Eight Percent (8%) of Participant’s
investment amount with respect to investments originated by the Placement Agent
in this Offering, (ii) and a warrant to purchase shares of Common Stock of the
Company equal to Ten Percent (10%) of the total Shares of Preferred Stock
purchased by Participants introduced by Placement Agent, at an exercise price
equal to $1.00 per share (as adjusted to reflect the Proposed Split, defined
below) with respect to investments originated by the Placement Agent in this
Offering, and (iii) a 2% of Participant’s investment amount as an unallocated
expense fee. It is also currently contemplated that the Company will effectuate
a forward split of its outstanding common stock in the form of a stock dividend
of one (1) share of Company Common Stock for every one (1) share of Company
Common Stock outstanding (the “Proposed Split”). Although the number of shares
of Series A Convertible Preferred Stock (and the per share purchase price) will
not change upon consummation of the Proposed Split, the conversion ratio will
change. Accordingly, if Participant purchases shares of Series A Convertible
Preferred Stock prior to effectiveness of the Proposed Split, each such share
that Participant purchases will initially be convertible into 50 shares of
Common Stock and, if and when the Proposed Split is consummated, will then
automatically be convertible into 100 shares of Common Stock.

 

                     Subscription Agreement

Participant’s Initials

  1   Toyzap.com, Inc.



--------------------------------------------------------------------------------

(g) This Offering, as defined in the Memorandum, is scheduled to close no later
than July 30, 2010 at 5:00 P.M. Pacific Standard Time (the “Closing Date”),
provided, however, that the Company, at its sole election, may extend this
offering up to an additional ninety days. The target offering is for up to
40,000 shares of Series A Convertible Preferred Stock (subject to an additional
over-allotment of 10,000 additional shares of Series A Convertible Preferred
Stock), but this offering has no prescribed minimum amount and the Company may
accept lessor amounts from investors or have multiple closings of this Offering.

(h) Participant hereby agrees not to, and will cause its affiliates not to,
enter into any “put equivalent position” as such term is defined in Rule 16a-1
under the Securities Exchange Act of 1934, as amended, or short sale position
with respect to the Series A Convertible Preferred Stock.

2. Representations by Participant. In consideration of the Company’s acceptance
of the Subscription, Participant makes the following representations and
warranties to the Company and to its principals, jointly and severally, which
warranties and representations shall survive any acceptance of the Subscription
by the Company:

(a) Prior to the time of purchase of any Shares, Participant received a copy of
the Memorandum, the Certificate of Formation, and the Certificate of
Designation. Participant has reviewed the Memorandum, the Certificate of
Formation, and the Certificate of Designation, and Participant has had the
opportunity to ask questions and receive any additional information from persons
acting on behalf of the Company to verify Participant’s understanding of the
terms thereof and of the Company’s business and status thereof. Participant
acknowledges that no officer, director, broker-dealer, placement agent, finder
or other person affiliated with the Company has given Participant any
information or made any representations, oral or written, other than as provided
in the Memorandum, the Certificate of Formation, and the Certificate of
Designation, on which Participant has relied upon in deciding to invest in the
Shares, including without limitation, any information with respect to future
acquisitions, mergers or operations of the Company or the economic returns which
may accrue as a result of the purchase of the Shares.

(b) Participant acknowledges that Participant has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
newspaper or magazine article or advertisement, radio or television
advertisement, or any other form of advertising or general solicitation with
respect to the Shares.

 

                     Subscription Agreement

Participant’s Initials

  2   Toyzap.com, Inc.



--------------------------------------------------------------------------------

(c) The Shares are being purchased for Participant’s own account for long-term
investment and not with a view to immediately re-sell the Shares. No other
person or entity will have any direct or indirect beneficial interest in, or
right to, the Shares.

(d) Participant acknowledges that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or qualified under
the California Securities Law, or any other applicable blue sky laws, in
reliance, in part, on Participant’s representations, warranties and agreements
made herein.

(e) Other than the rights specifically set forth in this Subscription, the
Certificate of Formation, and the Certificate of Designation, Participant
represents, warrants and agrees that the Company and the officers of the Company
(the “Company’s Officers”) are under no obligation to register or qualify the
Shares under the Securities Act or under any state securities law, or to assist
the undersigned in complying with any exemption from registration and
qualification.

(f) Participant represents that Participant meets the criteria for participation
because: (i) Participant has a pre-existing personal or business relationship
with the Company or one or more of its partners, officers, directors or
controlling persons; or (ii) by reason of Participant’s business or financial
experience, or by reason of the business or financial experience of its
financial advisors who are unaffiliated with, and are not compensated, directly
or indirectly, by the Company or any affiliate or selling agent of the Company,
Participant is capable of evaluating the risk and merits of an investment in the
Shares and of protecting its own interests;

(g) Participant represents that Participant is an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act and Participant
has executed the Certificate of Accredited Investor Status, attached hereto as
Exhibit D.

(h) Participant understands that the Shares are illiquid, and until registered
with the Securities Exchange Commission, or an exemption from registration
becomes available, cannot be readily sold as there will not be a public market
for them, and that Participant may not be able to sell or dispose of the Shares,
or to utilize the Shares as collateral for a loan. Participant must not purchase
the Shares unless Participant has liquid assets sufficient to assure Participant
that such purchase will cause it no undue financial difficulties, and that
Participant can still provide for current and possible personal contingencies,
and that the commitment herein for the Shares, combined with other investments
of Participant, is reasonable in relation to its net worth.

(i) Participant understands that the right to transfer the Shares will be
restricted unless the transfer is not in violation of the Securities Act, the
California Securities Law, and any other applicable state securities laws
(including investment suitability standards), that the Company will not consent
to a transfer of the Shares unless the transferee represents that such
transferee meets the financial suitability standards required of an initial
participant, and that the Company has the right, in its absolute discretion, to
refuse to consent to such transfer.

(j) Participant has been advised to consult with its own attorney or attorneys
regarding all legal matters concerning an investment in the Company and the tax
consequences of purchasing the Shares, and have done so, to the extent
Participant considers necessary.

(k) Participant acknowledges that the tax consequences of investing in the
Company will depend on particular circumstances, and neither the Company, the
Company’s officers, any other investors, nor the partners, shareholders,
members, managers, agents, officers, directors, employees, affiliates or
consultants of any of them, will be responsible or liable for the tax
consequences to Participant of an investment in the Company. Participant will
look solely to and rely upon its own advisers with respect to the tax
consequences of this investment

 

                     Subscription Agreement

Participant’s Initials

  3   Toyzap.com, Inc.



--------------------------------------------------------------------------------

(l) All information which Participant has provided to the Company concerning
Participant, its financial position and its knowledge of financial and business
matters, and any information found in the Certificate of Accredited Investor
Status, is truthful, accurate, correct, and complete as of the date set forth
herein.

(l) Each certificate or instrument representing securities issuable pursuant to
this Agreement will be endorsed with the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

3. Representations and Warranties by the Company. The Company represents and
warrants that:

(a) Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or financial condition of the Company.

(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable.

(c) Authority; Enforceability. This Subscription, the Certificate of Formation,
and the Certificate of Designation delivered together with this Subscription or
in connection herewith have been duly authorized, executed, and delivered by the
Company and are valid and binding agreements, enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, and similar laws of general applicability relating
to or affecting creditors’ rights generally and to general principles of equity;
and the Company has full corporate power and authority necessary to enter into
this Subscription, the Certificate of Formation, and the Certificate of
Designation and to perform its obligations hereunder and under all other
agreements entered into by the Company relating hereto.

(d) No General Solicitation. Neither the Company, nor any of its affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Shares.

 

                     Subscription Agreement

Participant’s Initials

  4   Toyzap.com, Inc.



--------------------------------------------------------------------------------

4. Agreement to Indemnify Company. Participant hereby agrees to indemnify and
hold harmless the Company, its principals, the Company’s officers, directors
attorneys, and agents, from any and all damages, costs and expenses (including
actual attorneys’ fees) which they may incur: (i) by reason of Participant’s
failure to fulfill any of the terms and conditions of this Subscription; (ii) by
reason of Participant’s breach of any of representations, warranties or
agreements contained herein (including the Certificate of Accredited Investor
Status); or (iii) with respect to any and all claims made by or involving any
person, other than Participant personally, claiming any interest, right, title,
power, or authority in respect to the Shares. Participant further agrees and
acknowledges that these indemnifications shall survive any sale or transfer, or
attempted sale or transfer, of any portion of the Shares.

5. Subscription Binding on Heirs, etc. This Subscription, upon acceptance by the
Company, shall be binding upon the heirs, executors, administrators, successors
and assigns of the Participant. If the undersigned is more than one person, the
obligations of the undersigned shall be joint and several and the
representations and warranties shall be deemed to be made by and be binding on
each such person and his or her heirs, executors, administrators, successors,
and assigns.

6. Execution Authorized. If this Subscription is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Subscription and all other instruments in connection with the Shares and the
signature of the person is binding upon such entity.

7. Adoption of Terms and Provisions. The Participant hereby adopts, accepts and
agrees to be bound by all the terms and provisions hereof.

8. Governing Law. This Subscription shall be construed in accordance with the
laws of the State of California.

 

                     Subscription Agreement

Participant’s Initials

  5   Toyzap.com, Inc.



--------------------------------------------------------------------------------

9. Investor Information: (This must be consistent with the form of ownership
selected below and the information provided in the Certificate of Accredited
Investor Status (Exhibit A, included herewith.)

 

Name (please print):   

 

If entity named above,    By:   

 

   Its:   

 

Social Security or Taxpayer I.D. Number:   

 

Business Address (including zip code):   

 

 

     

Business Phone:   

 

Residence Address (including zip code):   

 

 

Email Address:   

 

Residence Phone:   

 

All communications to be sent to:                 Business or        
             Residence Address                      Email

 

                     Subscription Agreement

Participant’s Initials

  6   Toyzap.com, Inc.



--------------------------------------------------------------------------------

Please indicate below the form in which you will hold title to your interest in
the Shares. PLEASE CONSIDER CAREFULLY. ONCE YOUR SUBSCRIPTION IS ACCEPTED, A
CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST IN THE SHARES
AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF THIS SUBSCRIPTION, AND MAY
RESULT IN ADDITIONAL COSTS TO YOU. Participants should seek the advice of their
attorneys in deciding in which of the forms they should take ownership of the
interest in the Shares, because different forms of ownership can have varying
gift tax, estate tax, income tax, and other consequences, depending on the state
of the investor’s domicile and his or her particular personal circumstances.

             INDIVIDUAL OWNERSHIP (one signature required)

             JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN
COMMON (both or all parties must sign)

             COMMUNITY PROPERTY (one signature required if interest held in one
name, i.e., managing spouse; two signatures required if interest held in both
names)

             TENANTS IN COMMON (both or all parties must sign)

             GENERAL PARTNERSHIP (fill out all documents in the name of the
PARTNERSHIP, by a PARTNER authorized to sign)

             LIMITED PARTNERSHIP (fill out all documents in the name of the
LIMITED PARTNERSHIP, by a GENERAL PARTNER authorized to sign)

             LIMITED LIABILITY COMPANY (fill out all documents in the name of
the LIMITED LIABILITY COMPANY, by a member authorized to sign)

             CORPORATION (fill out all documents in the name of the CORPORATION,
by the President or other officer authorized to sign)

             TRUST (fill out all documents in the name of the TRUST, by the
Trustee, and include a copy of the instrument creating the trust and any other
documents necessary to show the investment by the Trustee is authorized. The
date of the trust must appear on the Notarial where indicated.)

 

                     Subscription Agreement

Participant’s Initials

  7   Toyzap.com, Inc.



--------------------------------------------------------------------------------

Subject to acceptance by the Company, the undersigned has completed this
Subscription Agreement to evidence his/her subscription for participation in the
Shares of the Company, this              day of             , 2010.

 

PARTICIPANT

 

(Signature

By:

 

 

Its:

 

 

The Company has accepted this subscription this              day of
                                                 

 

“COMPANY”

TOYZAP.COM, INC.,

a Texas corporation

By:  

 

  Harold Montgomery   Chief Executive Officer Address for notice:

Toyzap.com, Inc.

c/o Colorado Financial Service Corporation

20400 Stevens Creek Blvd., Suite 700 Cupertino, CA 95104 Attn: Corporate Counsel

 

                     Subscription Agreement

Participant’s Initials

  8   Toyzap.com, Inc.



--------------------------------------------------------------------------------

Exhibit D

CERTIFICATE OF ACCREDITED INVESTOR STATUS

Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:

             a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”); an
insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; a small
business investment company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, and such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
“accredited investors”;

             a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

             an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

             a natural person whose individual net worth, or joint net worth
with the undersigned’s spouse, at the time of this purchase exceeds $1,000,000
(excluding the value of the undersigned’s primary residence);

             a natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with the undersigned’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

             a trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
prospective investment;

             an entity in which all of the equity holders are “accredited
investors” by virtue of their meeting one or more of the above standards; or

             an individual who is a director or executive officer of Toyzap.com,
Inc.

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of                     , 2010.

 

 

Name of Participant

 

                     Subscription Agreement

Participant’s Initials

  1   Toyzap.com, Inc.